Citation Nr: 1822542	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  07-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent prior to March 29, 2011 and in excess of 30 percent thereafter, for service-connected hidradenitis suppurativa. 


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1986 to July 1986, from February 1987 to February 1989, and from October 1993 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the RO in Montgomery, Alabama, which denied an increased rating in excess of 10 percent for the service-connected hidradenitis suppurativa (skin disability).

In January 2011, the Board remanded the case in order to afford the Veteran a more current VA examination to assess the severity of the Veteran's skin disability. 

In February 2016, the Board remanded the case for an additional time because a February 2010 VA examination report was not associated with the claims file and relied upon by the RO in the September 2010 supplemental statement of the case.  

In a July 2016 rating decision, the RO granted a separate 10 percent disability rating for scarring residuals of hidradenitis suppurativa. 

In September 2017, the Board remanded the case again, finding that after review of the March 2011 VA examination report, there was no compliance with the Board's January 2011 remand directives. 

In a January 2018 rating decision, the RO increased the Veteran's hidradenitis suppurativa to 30 percent effective March 29, 2011, the date a VA examination showed medical evidence to support an increase.  However, the Board notes that the 30 percent rating does not constitute a full grant of the benefit sought by the Veteran as the grant did not cover the entire period on appeal and that higher ratings are available.  As such, the Veteran's claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period on appeal prior to March 29, 2011, the service-connected hidradenitis suppurativa has been manifested by various skin symptoms that affected less than 5 percent of his body and or exposed areas, and required no more than topical therapy during any 12-month period.

2.  For the period on appeal from March 29, 2011 to November 12, 2015, the service-connected hidradenitis suppurativa has been manifested by various skin symptoms requiring systemic therapy with corticosteroids for a total duration of six weeks or more, but not constantly, during any 12-month period.  It did not manifest as a skin disorder affecting more than 40 percent of the entire body or more than 40 percent of exposed areas; or, constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during any 12-month period.

3.  For the period on appeal from November 13, 2015 forward, the service-connected hidradenitis suppurativa has been manifested by various skin symptoms requiring constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during any 12-month period.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to March 29, 2011, the criteria for a rating in excess of 10 percent for hidradenitis suppurativa have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7806 (2017).

2.  For the period on appeal from March 29, 2011 to November 12, 2015, the criteria for a rating in excess of 30 percent for hidradenitis suppurativa have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7806 (2017).

3.  For the period on appeal from November 13, 2015 forward, the criteria for a disability rating of 60 percent, but not higher, for service-connected hidradenitis suppurativa have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Factual Background 

In a May 2005 statement in support of claim, the Veteran indicated that his skin disability was getting progressively worse and was spreading to his chest and head, causing portions of flesh to drop out.  He further noted that despite being treated for the condition, he was still suffering. 

VA treatment notes dated in May 2005 show history of recurrent hidradenitis, status post incision and drainage of skin abscess. 

In July 2005, the Veteran failed to report to his scheduled VA examination for skin diseases. 

In his November 2005 notice of disagreement, the Veteran indicated that his skin condition has gotten worse and many of the inflammation episodes were untreated due to his inability to get to the VA or any other treatment facility.  He further stated that he is in constant state of inflammation somewhere on his body from cysts and the tracts they create.  He noted that his face has become scarred from these cysts and tracts that "ooze puss-like substances that not only smell, but stains all with which it comes into contact."  He further reported that he is embarrassed to go to events and attempts to cover the scars to the best of his ability.  

VA treatment notes dated in January 2006 show that the Veteran requested refill for a cream he was getting for recurrent skin infections over his face and prescription soap for his recurrent skin cysts.  

In July 2006, the Veteran underwent a VA examination for skin disease, but the claims file was not received or reviewed by the examiner.  The Veteran reported breakouts in lesions to the face, chest, armpits, back of the earlobes, and groin, with occasional itching described as mild to moderate, but without pain.  At the time of the examination, there was no ulceration or breakdown of the skin.  The texture of the skin was regular with no atrophy, but some scaliness of the palms and soles of feet, bilaterally.  There was no inflammation, edema, or keloid formation.   

The examiner noted that the scars were hyperpigmented and irregularly shaped with no tenderness upon palpation.  Though, the examiner concluded that the scars were "too numerous to count or measure," and some scars were flat while others were slightly "depressed," with no adherence to the underlying tissue.  The scars were stable and there was flexibility of the skin in the area of the scars.  There were no disfigurements.  The examiner rendered diagnosis of multiple scars of the face, chest, underarms, back of the earlobes, and groin, with mild functional impairment. 

In his March 2007 substantive appeal (VA Form 9), the Veteran again stated that he has multiple episodes of cysts breakouts all over, but those are unpredictable, and many times he was not able to travel the 40 miles to the VA for treatments.  

VA treatment notes dated in March 2009 indicate that the Veteran requested something for his skin rashes.  VA treatment notes dated in November 2009 show complaints of skin lesions and cysts on face.  Positive responses were recorded for mole and change in color.  The identified problem was localized superficial swelling, mass, or lump. 

In February 2010, the Veteran underwent a VA examination for skin diseases, where he reported a history of skin conditions throughout his body, which were treated by incision and drainage and several excisions.  The Veteran denied having any inflammation, warmth, redness, or swelling to the axillary areas, but reported constant pain.  He further reported intermittent exacerbations at least once a year that may last for several days, for which he is prescribed antibiotics for.  Lastly, he denied any recent surgery or excision of inflamed cysts.  

The Veteran also reported problems with inflamed cysts in the groin area, with no warmth, redness, or swelling.  He further noted a history of facial cyst to the malar areas of his face.  The examiner noted a history of "epidermal cyst" that was visible and inflamed on his face, which had been removed according to his treatment records.  The Veteran stated that this cyst was painful with continuous associated drainage, intermittent bleeding, or pus.  He also reported associated warmth, redness, swelling, and erythema. 

Upon physical examination, inspection of the facial area revealed remnants of previous scarring and facial acne from the jaw line, bilaterally, to his molar areas.  The examiner noted what appeared to be an infected inclusion cyst to the left malar area, which showed mild warmth, redness, and swelling.  There was no drainage and the cyst appeared firm.  On the Veteran's bilateral axillary areas there was no obvious warmth, redness, swelling, inflamed cyst, or hidradenitis.  The right axillary area had a 4cm in length scar that was hyperpigmented and mildly keloid with mild tenderness, but with no evidence of warmth, redness, swelling, or drainage.  The left axillary area had a hyperpigmented scar measured 2cm x 1cm in width that was mildly tender, but with no evidence of warmth, redness, or swelling.  There was no evidence of active hidradenitis suppurativa noted to the axillary areas.  

The examiner concluded that the Veteran had two separate issues, which included the hidradenitis suppurativa to the axillary areas, which encompassed 1 percent of his entire body surface, and nonservice connected inclusion cyst and acne to the face, which encompassed an additional 1 percent of his entire body surface.  The examiner rendered diagnoses of hidradenitis suppurativa with no evidence of active disease, and nonservice connected acne vulgaris and epidermal/inclusion cyst of the face and left groin.    

In a March 2010 statement in support of claim, the Veteran stated that his periods of hospitalizations for his nonservice-connected pancreatitis (which are well documented in the record) increased the severity and duration of his cysts, leakages, inflammation, and tracts.  VA treatment notes dated in March 2010 show that the Veteran requested consultation with a dermatologist for several cysts.  He was prescribed antibiotics for skin furuncles. 

In an April 2010 statement in support of claim the Veteran indicated that he had many more outbreaks and episodes of cysts and tracts.  He noted that these tracts spread to ears, face, and groin, which caused bleeding and oozing.  

During a May 2010 VA examination for mental disorders, the Veteran reported that his formidable skin condition resulted in huge cysts that drain beneath is dermis and ooze onto the surface through various pores and openings.  He further indicated that these disruptions prevent him from passing physical examinations necessary for most types of employment.  

In an August 2010 statement in support of claim, the Veteran noted that his skin condition continues to worsen.  He stated that he continued to suffer from abscess and cysts throughout his body, but most recently in the groin area.  He indicated that he went to the ER for treatment, because his inflamed episodes increase in frequency leading to damage to clothing and bedding as well as scarring of skin.  In addition, VA treatment notes dated in August 2010 show that the Veteran had spontaneously draining left inguinal abscess that was treated with antibiotics. 

In March 2011, the Veteran underwent an additional VA examination for his scars.  The Veteran reported that he has tracts behind his ears, armpits, and in the groin region from hidradenitis suppurativa, for which he was prescribed Bacitracin ointment and antibiotics.  He further noted that he was seen in the ER at the VA hospital in Montgomery and had a surgical consultation.  Upon physical examination, the examiner noted scars on the upper extremities, bilaterally located in the axillae area.  The scars measured maximum width of 1cm, maximum length of 9cm, and the area of the scar was less than 39 square cm.  The scars on the bilateral axillary were reported to be painful and deep, but at the time of the examination had no signs of skin breakdown, inflammation, edema, keloid formation, or any other disabling effects.  

Additional scars were identified in the auricular creases, bilaterally, described as cystic lesions.  Skin breakdown over these scars was noted to occur in frequency of weekly or more often with associated pain.  Other symptoms were noted as bleeding and seepage of bilateral post-auricular "knots."  The scar measured maximum length and width of 0.2cm and the area of the scar was less than 39 square cm.  At the time of the examination, the scar was superficial with no inflammation, edema, keloid formation, or any other disabling effects.  The examiner further identified scar on the trunk (anterior surface) described as groin lesions.  Skin breakdown over the scar was noted to occur two or more times per year, but less than monthly, with associated pain.  At the time of the examination, the scar was superficial and not painful, without signs of edema, inflammation, keloid formation, or any other disabling effects.  

The examiner noted that photographs of the scars were not taken, and the head, neck, and or face scars did not feature any distortion or asymmetry.  The examiner concluded that the Veteran has to be very careful not to hit or aggravate lesions so as to prevent flare-ups, and was required to keep all areas extremely clean.  It was noted that the areas of scarring that are primarily responsible for these effects on occupational activities or usual daily activities were the "totality of scars."  The examiner further noted that the hidradenitis suppurativa in the Veteran's armpits affects his employability if it involves reaching and stretching of his arms, which causes flare-ups in the axillary tracts.  

VA treatment notes dated in January 2012 indicate that the Veteran had a rash on his body with a history of rash starting when he started using insulin to treat his diabetes.  There was no improvement of rash when insulin was stopped or when new insulin was tried.  The Veteran was doing better with Dove soap, twice daily showers, and oral hydroxyzine.  The medical professional noted history of eczema/ hidradenitis suppurativa with oral antibiotics and surgery.  The Veteran was taking Cipro with good results except to the right ear.  Physical examination revealed 1mm to 3mm of scaly follicular papules and 3mm to 15mm resolving cysts on the upper back.  The assessment was seborrheic dermatitis, eczema, hidradenitis suppurativa, and cyst.  The Veteran was prescribed Selsun shampoo, Mycolog cream to bad areas, and Cleocin T topical to cyst areas. 

In a March 2012 statement in support of claim, the Veteran indicated that his other ailments such as diabetes and medications aggravate his skin disability, causing constant episodic outbreaks of cysts and their tracts, which requiring him to take daily medication curtail their severity.  VA treatment notes dated in April 2012 show complaints of "knots" on the face for two weeks.  The medical professional noted multiple raised red lesions to facial area and right ear. 

VA treatment notes dated in February 2015 show positive symptoms report of rash, dry skin, and itching.  The Veteran also had recurring cysts on his face. 

In January 2017, the RO obtained an addendum medical opinion in regards to the scarring noted on the Veteran's face and whether or not they were a result of his service-connected hidradenitis suppurativa.  The examiner opined that upon review of the record, this examiner's opinion was that the Veteran is a credible witness and his lay assertions regarding aggravation of his service-connected hidradenitis suppurativa for which he has first-hand knowledge were considered in formulating the medical opinion.  Initially, the examiner noted that the medical definition of hidradenitis suppurativa is "infection of sweat glands," while acne vulgaris is defined as "a self-limited disorder  of the polosebaceous unit...present with a pleomorphic array of lesions, consisting of comedones, papules, pustules, and nodules...with the sequelae of pitted  or hypertrophic  scar formation."  Therefore, the examiner concluded that the anatomical   and patho-histological moiety of the Hidradenitis Suppurativa and Acne Vulgaris are different and independent dermatologic lesions."  

Upon review of the Veteran's service treatment records and post-service treatment records, the examiner opined that it was less likely than not that the Veteran's claimed additional hidradenitis suppurativa to the face and or other parts of the body were related to and or aggravated the dermal tissue of the skin because of the lack of objective, medically-based, clinical evidence to support additional infected sweat gland lesions on the face and or other parts of the body.  Alternatively, the examiner opined that it was at least as likely as not that the Veteran's current facial condition, to include pitting, depression and or changes within the pigmentation on the face, related to his nonservice-connected acne vulgaris and or its residuals to any other part of the body.  The examiner concluded that it is less likely than not that the Veteran's acne vulgaris related to and or aggravated any other part of the bod, because of the lack of observed epidermal pitting, depressions, and or change in pigment from pilosebaceous disorder and or pleomorphic array of lesions, consisting of comedones, papules, pustules, and or nodules.    

Subsequent to the Board's September 2017 remand, the Veteran underwent an additional VA examination in November 2017 to assess the severity of his hidradenitis suppurativa and any residuals thereof.  The examiner noted neck with subcutaneous cyst, bilateral ears with tracts and drainage, right face with fistulous tract with no drainage, left under arm with sinus tract and induration, but no erythema, bilateral groin area with healed tract, and one tract on right chest without drainage. 

In his armpits, once or twice a year he develops inflamed areas that last about three months which drains for about three to six months, and develops tracts.  On his back he develops a cyst that is inflamed and drains once or twice a year lasting for about three months.  On each shoulder blade he has one place where he gets a lesion.  In his groins he notices a cyst once a year that gets inflamed and last about three months.  He did not have drainage in groins in the past two years, and did not have any tracts.  He notices over his left eyebrow once a week an area draining from the right side of the face, and a patch on the left side of dace with no drainage. 

There was no evidence of benign or malignant skin neoplasms or any systemic manifestations due to any skin diseases such as fever, weight loss, or hypoproteinemia.  The Veteran had no debilitating episodes related to his skin condition in the previous 12 months.  The examiner failed to provide what percentage of the Veteran's body had visible skin conditions during the pendency of the appeal, indicating that the Veteran does not have any of the above listed visible skin conditions. 

The examiner indicated that the Veteran's skin conditions have been treated with oral and topical medications on a constant or near constant basis.  Specifically, the examiner noted that the Veteran uses antibiotics regularly since 1996 - Tetracucline and Doxycycline, and now using doxycycline and a cream.  He also used Tramadol for pain until 2016, but stopped.  Did not get steroids shots since 1999 and did not have any surgical procedures since the 1990s.  The examiner indicated that the Veteran did not have any treatments or procedures other than systemic or topical medications in the previous 12 months. 

The examiner noted that the Veteran's skin conditions cause scarring of the right axilla measuring 4cm x 0.5cm, a tract in upper armpit measuring 0.6cm x 0.4cm, "pitted area skin" like a tract that measures 0.8cm x 0.5cm, all which are not painful and not unstable.  In the left axilla, scarring was noted in the lower left armpit measuring 2cm x 1.5cm, and additional scars in the area measuring 4cm x 3cm, which were confluent and individual scars "cannot be made out."  The examiner noted that there were no current active hidradenitis suppurativa lesions in the axillae area.  On the right groin there were no active lesions of hidradenitis, but there was a scar measuring 2.5cm 0.5cm in the right groin, healed well, stable, and non-tender.  
On the back and neck, the examiner noted scarring measuring 2cm x 1.2cm subcutaneous nodule with blackhead, and noted that it may have drained before, and there was no evidence of tenderness or inflammation.  An additional 0.5cm diameter subcutaneous nodule with a blackhead was noted in the midline upper thoracic area, with no evidence of tenderness or inflammation.  On the Veteran's face, there was a 12cm diameter freely mobile nodule in the left eyebrow, a 2cm diameter subcutaneous nodule over the right zygomatic arch, one the left side of the fact there were multiple pitted areas over the left zygomatic arch area measuring 5cm x 2cm, two small under 1cm pitted areas one of the left earlobe and one in preauricular area, and two small pitted areas on the outside of the right eye measuring under 1cm. 

The examiner commented that the scars, tracts, and pitted areas described in the examination report were all most likely residuals of hidradenitis suppurativa, but the nature of the subcutaneous nodules could not be determined on physical evaluation alone.  The skin area of total involvement with these various scars, tracts, and pitted areas was approximately 5 percent to 20 percent, with the exposed area being under 5 percent. 

In terms of functional impairment, the examiner indicated that the condition did not cause any functional limitations.  It was noted that there were scars and tracts in the arm pits, and groin due to hidradenitis suppurativa, and subcutaneous nodules on face, back, and neck with history of drainage, which an undetermined cause.  In addition, there were pitted areas on the face which were at least as likely as not due to healed hidradenitis suppurativa.  The examiner indicated that hidradenitis suppurativa often occurs in arm pits, groins, anal region and under breast, but can occur in other hairy regions as well.  The examiner concluded that the scars did not cause any functional limitations.  Lastly, it was noted that the Veteran was receiving chronic doxycycline and mentioned that he uses some cream regularly, but did not know its name, and such was not listed on his list of active medications. 

A VA nursing telephone triage note dated in November 2016 show that the Veteran reported antibiotics were not controlling the breakouts of his skin.  He specifically identified drainage from eye and back. 

VA Treatment notes and active medications lists dated from November 13, 2015 to October 2017 (the most updated treatment record) show that the Veteran was prescribed doxycycline hyclate 100mg and was instructed to take one by mouth twice a day for chronic treatment of hidradenitis suppurativa. 

Rating Criteria & Analysis

The Veteran's hidradenitis suppurativa is evaluated under 38 C.F.R. § 4.118, DC 7806 (Dermatitis or eczema).  Under Diagnostic Code 7806, a 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or affecting 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed area, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Id.

Diagnostic Code 7806 also provides for alternate rating on the basis of disfigurement of the head, face, or neck under Diagnostic Code 7800, or scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Stated another way, the Veteran's skin disability may be rated under Diagnostic Codes 7800-7805 if the rating criteria under those codes warrant a higher rating than a rating using the schedular criteria of Diagnostic Code 7806.

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to this case.  73 Fed. Reg. 54708  (Sept. 23, 2008).  Therefore, the Veteran's claim will be considered under the criteria effective as of the date of his claim in May 2005.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800 are as follows: a scar five or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  Id.  

Under Diagnostic Code 7801 scars, other than on the head, face, or neck, that are deep or that cause limited motion are assigned a 40 percent evaluation for an area or areas exceeding 144 square inches and a 30 percent evaluation for an area or areas exceeding 72 square inches.  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id.  A deep scar is one associated with underlying soft tissue damage.  Note (2).

Under Diagnostic Code 7802 scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating for an area or areas of 144 square inches or greater.  A ten percent rating is the highest rating available under Diagnostic Code 7802.  Scars that are in widely separated areas are separately rated and combined in accordance with § 4.25.  Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Note (2).

Under Diagnostic Code 7803, superficial and unstable scars are assigned a 10 percent rating.  A ten percent rating is the highest rating available under Diagnostic Code 7893.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Note (2).

Under Diagnostic Code 7804, scars that are superficial and painful on examination are assigned 10 percent rating.  A ten percent rating is the highest rating available under Diagnostic Code 7804.  A superficial scar as one not associated with underlying soft tissue damage.  Note (1). 

Other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

The Board notes that only the Veteran's hidradenitis suppurativa were found to be a service-connected condition.  While the Board will not limit its assessment of the Veteran's hidradenitis suppurativa to only one part of the body, it will limit the assessment to solely the service-connected disability.  Here, the medical record is conflicting regarding what current cysts, lesions, and other skin conditions are related to the Veteran's hidradenitis suppurativa.  In this regards, the February 2010 VA examination showed separate diagnosis of acne vulgaris, and the January 2017 addendum opinion supported this conclusion.  Nevertheless, the March 2011 VA examination and November 2017 VA examiners attributed many of the scarring to his service-connected hidradenitis suppurativa.  As such, the Board assigns a higher probative value to the November 2017 VA examination, which was not previously found inadequate by the Board and included a physical examination of the Veteran and not only an addendum opinion.  Accordingly, the Board resolves all doubt in the Veteran's favor to find that all residuals of a skin condition are a result of his service-connected hidradenitis suppurativa. 

Prior to March 29, 2011

During this period on appeal, the Veteran's hidradenitis suppurativa is rated as 10 percent disabling.  

In order to warrant a 30 percent rating is assigned for hidradenitis suppurativa, the evidence should show that it affected 20 to 40 percent of the entire body or exposed areas, or required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.

Here, the Board notes that there is no indication that the hidradenitis suppurativa affected 20 to 40 percent of the entire body and or exposed areas.  While the Veteran did not report to his scheduled July 2005 VA examination the February 2010 VA examiner indicated that only 1 percent of exposed and non-exposed areas were affected.  

Additionally, the service-connected skin disability did not require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during any 12-month period, as required for a higher (30 percent) rating.  In this case, the Veteran's use of topical corticosteroid treatment, such as skin creams does not constitute "systemic therapy" under 38 C.F.R. § 4.118.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017) (holding that systemic therapy means treatment affecting the whole body, whereas topical therapy means treatment pertaining to a particular surface area that affects only the area to which it is applied).  Moreover, the oral antibiotics noted above through the Veteran's lay reports and by a VA treatment note in August 2010 were prescribed for skin furuncles and in any event for only a short amount of time, which is consistent with intermittent systemic therapy for a total duration of six weeks or less (10 percent).

Based on the foregoing, the Board finds that prior to March 29, 2011, the service-connected skin disability total affected body area more nearly approximates less than 5 percent, which warrants a noncompensable rating, but required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks.  Nevertheless, at no point during this period on appeal, the Veteran's skin disability more nearly approximate total body area between 20 and 40 percent so as to warrant the higher (30 percent) rating under Diagnostic Code 7806.  38 C.F.R. § 4.118.  The record also reflects that at no point during this period on appeal did the service-connected skin disability require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during any 12-month period during the appeal as required for a higher (30 percent) rating. 

Accordingly, the preponderance is against the assignment of a rating in excess of 10 percent for the Veteran's service-connected hidradenitis suppurativa is not warranted for this period on appeal.  

From March 29, 2011 to November 12, 2015

During this period on appeal, the Veteran's hidradenitis suppurativa is rated as 30 percent disabling.  

The Board notes that during this period on appeal, VA treatment notes dated from January 2012 to January 2013 show active medications for treatment of the Veteran's skin condition, to include external use of Clindamycin Phosphate every day and Nystatin/Triamcinolone (Mycolog-II) cream every day as needed for skin infection.  Nevertheless,  as noted above, the Veteran's use of topical corticosteroid treatment, such as skin creams (Clindamycin Phosphate and Myclog-II), does not constitute "systemic therapy" under 38 C.F.R. § 4.118.  Notably, the Federal Circuit has held that a topical corticosteroid or immunosuppressive drug does not rise to the level of "systemic therapy" required under Diagnostic Code 7806.  Johnson, 862 F.3d 1351; see also Dorland's Illustrated Medical Dictionary 1653, 1722 (28th ed. 1994) (defining "systemic" as "pertaining to or affecting the body as a whole," whereas "topical" is defined as "pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied").  Furthermore, the medical evidence does not show that the Veteran's skin disability affected more than 40 percent of his body.  

Accordingly, the preponderance is against the assignment of a rating in excess of 30 percent for the Veteran's service-connected hidradenitis suppurativa is not warranted for this period on appeal.  

From November 13, 2015, forward

As noted above, from November 13, 2015 to October 2017 (the most updated treatment record) show that the Veteran was prescribed doxycycline hyclate 100mg and was instructed to take one by mouth twice a day for "chronic treatment of hidradenitis suppurativa."  This prescription is still shown to be active.  Taken orally, doxycycline hyclate 100mg capsules are a systemic form of treatment, which has been used by the Veteran for duration longer than six weeks.  Accordingly, the Board finds that beginning November 13, 2015, the highest possible disability rating of 60 percent under DC 7806 is warranted. 

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

For the period on appeal prior to March 29, 2011, the criteria for a rating in excess of 10 percent for hidradenitis suppurativa is denied. 

For the period on appeal from March 29, 2011 to November 12, 2015, the criteria for a rating in excess of 30 percent for hidradenitis suppurativa is denied. 

For the period on appeal from November 13, 2015 forward, a 60 percent disability rating, but no higher, for hidradenitis suppurativa is granted. 





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


